UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER Distribution Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the monthly distribution period from January 1, 2014 to January 31, 2014 Commission File Number of issuing entity: 333-189460-02 BA CREDIT CARD TRUST * (Exact name of issuing entity as specified in its charter) (Issuer of the Notes) Commission File Number of issuing entity: 333-189460-01 BA MASTER CREDIT CARD TRUST II (Exact name of issuing entity as specified in its charter) (Issuer of the Collateral Certificate) Commission File Number of depositor: 333-189460 BA CREDIT CARD FUNDING, LLC (Exact name of depositor as specified in its charter) FIA CARD SERVICES, NATIONAL ASSOCIATION (Exact name of sponsor as specified in its charter) Delaware Delaware (State or other jurisdiction of incorporation or organization of the issuing entity) (State or other jurisdiction of incorporation or organization of the issuing entity) c/o BA Credit Card Funding, LLC 214 North Tryon Street Charlotte, NC 28255 c/o BA Credit Card Funding, LLC 214 North Tryon Street Charlotte, NC 28255 (Address of principal executive offices of issuing entity) (Address of principal executive offices of issuing entity) (980) 683-4915 (980) 683-4915 (Telephone number, including area code) (Telephone number, including area code) N/A N/A (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) N/A N/A (Former name, former address, if changed since last report) (Former name, former address, if changed since last report) Each class of Notes to which this report on Form 10-D relates is reporting in accordance with Section 15(d) of the Securities Exchange Act of 1934. The title of each class of Notes to which this report on Form 10-D relates is set forth in Exhibit 99.2 hereto. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No * In accordance with relevant regulations of the Securities and Exchange Commission, the depositor files annual and other reports with the Commission in respect of the BA Credit Card Trust and the BA Master Credit Card Trust II under the Central Index Key (CIK) number (0001128250) for the BA Credit Card Trust. PART I – DISTRIBUTION INFORMATION ITEM 1 – Distribution and Pool Performance Information. Response to Item 1 is set forth in Exhibits 99.1 and 99.2. PART II – OTHER INFORMATION ITEM 3 – Sales of Securities and Use of Proceeds. The following table provides information about sales of securities by BA Credit Card Trust during the period covered by this report that have not been previously reported. For purpose of this report, sales of securities are treated as having been previously reported if such sales have been previously reported in another report or registration statement, including a prospectus forming a part of a registration statement filed by BA Credit Card Funding, LLC on behalf of BA Credit Card Trust. Date of Sale Size (millions) / Title Purchasers Exemption from SecuritiesAct Registration NOTHING TO REPORT Any sale of securities by the BA Credit Card Trust during the period covered by this report that is not included in the preceding table has been previously reported in a prospectus filed by the depositor on behalf of the BA Credit Card Trust under the Central Index Key (CIK) number (0001128250) for the BA Credit Card Trust on the filing date, and under the Commission file number, indicated below: Prospectus Filing Date Commission File Number NOTHING TO REPORT A class designation of notes determines the relative seniority for receipt of cash flows and funding of uncovered defaults on principal receivables allocated to the related series of notes. The Class B notes are subordinate to the Class A notes and the Class C notes are subordinate to the Class A and Class B notes.With respect to the tranches in each class of notes, the cash flows and funding of uncovered defaults will be allocated to the tranches on a pro rata basis. Without noteholder consent, BA Credit Card Trust may issue a new series, class or tranche of notes at any time upon the satisfaction of certain conditions described in the underlying transaction agreements, including confirmation that (i)the issuer reasonably believes that the new issuance will not adversely affect the amount of funds available to be distributed to the holders of any outstanding notes or the timing of such distributions, and (ii)the new issuance will not cause a reduction, qualification or withdrawal of the ratings of any outstanding notes. In addition, without noteholder consent and without the consent of any holders of certificates issued by BA Master Credit Card Trust II, BA Credit Card Funding, LLC has the right to designate, from time to time, additional eligible credit card accounts to BA Master Credit Card Trust II. In connection with any such designation, BA Credit Card Funding, LLC will transfer the related receivables, whether then existing or thereafter created, to BA Master Credit Card Trust II. ITEM 9 – Exhibits. Exhibit 99.1 Monthly Series Certificateholders' Statement. Exhibit 99.2 Schedule to Monthly Noteholders' Statement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: February 18, 2014 BA CREDIT CARD TRUST (Issuing Entity) BA MASTER CREDIT CARD TRUST II (Issuing Entity) FIA CARD SERVICES, NATIONAL ASSOCIATION (Servicer) By: /s/ Michelle D. Dumont Name: Michelle D. Dumont Title: Senior Vice President
